                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


DAVID THOMPSON,

                   Plaintiff,

             v.                                      Case No. 18-CV-1398

WESLEY FORBES,

                   Defendant.


                                      ORDER


      Plaintiff David Thompson is proceeding against defendant Dr. Wesley Forbes

on a claim that Dr. Forbes violated his Eighth Amendment rights. Dr. Forbes has

moved for judgment on the pleadings, arguing that Thompson’s claim against him is

barred by the doctrine of claim preclusion.

      1. Thompson’s Prior Lawsuit against Dr. Forbes

      Thompson previously sued Dr. Forbes in another case in this District, 17-CV-

106. In that case, Thompson also brought an Eighth Amendment claim against Dr.

Forbes. Dr. Forbes moved for summary judgment on the grounds that Thompson

failed to exhaust his administrative remedies as required under the Prisoner

Litigation Reform Act (PLRA). In its order granting the defendant’s motion, the court

summarized Thompson’s allegations against Dr. Forbes as follows:

         On September 8, 2015, Thompson allegedly notified prison
         staff that he felt suicidal and would keep his arms hanging
         outside of his cell’s food port until he was able to speak with a
         psychologist. Thompson claims that when Dr. Forbes arrived,
         Dr. Forbes threatened Thompson with violence and mocked
         his claims of mental health problems. Dr. Forbes then
         allegedly made jabbing motions, used a racial epithet, accused
         Thompson of faking his mental health problems, and
         eventually stabbed Thompson’s thumb with his pen, causing
         it to bleed. Thompson alleges Dr. Forbes violated his Eight
         Amendment rights by maliciously causing Thompson harm.

(Case No. 17-CV-106, ECF No. 33 at 1–2.) The court explained that Thompson’s

“window to pursue his administrative remedies ha[d] already closed.” (Case No. 17-

CV-106, ECF No. 33 at 5.)

      Thompson’s subsequent exhaustion efforts confirm the court’s finding.

Thompson attached documentation to his response to the defendant’s motion for

judgment on the pleadings in this case to try to show he was able to exhaust his

administrative remedies. However, Thompson’s inmate complaint was rejected

because he filed it (well) outside the 14-day time limit. (ECF No. 27-1.) When prison

grievances are rejected based on untimeliness without consideration of the merits,

they do not fulfill the exhaustion requirement. Conyers v. Abitz, 416 F.3d 580, 584

(7th Cir. 2005) (internal citation omitted). Despite seeking relief through the Inmate

Complaint Review System again, Thompson did not exhaust his claims during his

subsequent attempt to do so.

      2. Thompson’s Allegations in this Lawsuit

      Thompson is an inmate at Green Bay Correctional Institution. (ECF No. 1 at

1.) On September 8, 2015, Thompson, who was housed in the restricted housing unit,

began experiencing suicidal ideation and contacted prison staff asking to be placed

on observation status. (Id. at 2.) Frustrated that he was not getting the response he

                                          2
was asking for, Thompson stuck his arm through his open food port during lunch

pass, refusing to put it back in until he spoke to a psychologist. (Id. at 2–3.) When the

sergeant arrived, Thompson explained that he needed psychological services and

nothing was being done despite repeated requests. The sergeant said no one told him

about an inmate needing psychological services and that only Dr. Hamilton and Dr.

Forbes were available. Thompson requested to speak with Dr. Hamilton. (Id. 1 at 3.)

      The sergeant said he would relay the message that Thompson wanted to see

Dr. Hamilton, but Dr. Forbes came to Thompson’s door at around 11:45 a.m. (ECF

No. 1 at 3–4.) Thompson’s arm was still hanging out of the food port. (Id. at 4.)

Thompson told Dr. Forbes he would not speak to him due to prior issues between

them. Dr. Forbes then knelt in front of Thompson’s open food port, took his glasses

off, and stated, “N*gger, you don’t have any mental health problems, and if you don’t

place your arm in the trap I’m going to have the C.O.s suit up, run in your cell & beat

the shit out of you, little boy.” (Id.) Thompson refused and again insisted on speaking

with Dr. Hamilton. Dr. Forbes then looked at the tattoo on Thompson’s hand, which

reads “wild.” While making jabbing motions with his pen, Dr. Forbes asked if that is

why Thompson got all that prison time and will not see his family again. Eventually,

he stabbed Thompson in the left thumb, piercing the skin and making it bleed and

causing Thompson pain. (Id.)

      3. Claim Preclusion Standard

      A motion for judgment on the pleadings under Rule 12(c) “is governed by the

same standards as a motion to dismiss for failure to state a claim under Rule

                                           3
12(b)(6).” Lodholtz v. York Risk Servs. Grp., Inc., 778 F.3d 635, 639 (7th Cir. 2015).

Therefore, to survive a motion for judgment on the pleadings, “the complaint must

state a claim that is plausible on its face.” St. John v. Cach, LLC, 822 F.3d 388, 389

(7th Cir. 2016) (quoting Vinson v. Vermilion Cty., Ill., 776 F.3d 924, 928 (7th Cir.

2015)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Lodholtz v. York Risk Servs. Group, 778 F.3d 635, 639 (7th Cir.

2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The court accepts as true

the facts alleged in the complaint. St. John, 822 F.3d at 388. However, the court need

not accept as true any legal assertions. Lodholtz, 778 F.3d at 639 (citing Vesely v.

Armslist LLC, 762 F.3d 661, 664-65 (7th Cir. 2014)).

      Claim preclusion is an affirmative defense, and “the proper procedure is to

raise the defense and then move for judgment on the pleadings under Rule 12(c) of

the Federal Rules of Civil Procedure.” Walczak v. Chicago Bd. of Educ., 739 F.3d 1013,

1016 n.2 (7th Cir. 2014); Carr v. Tillery, 591 F.3d 909, 913 (7th Cir. 2010). Under the

doctrine of claim preclusion, “a final judgment on the merits of an action precludes

the parties or their privies from relitigating issues that were or could have been raised

in that action.” Highway J Citizens Group v. United States Dept. of Transp., 456 F.3d

734, 741 (7th Cir. 2006) (internal quotations omitted). The defense requires the

defendant to establish that (1) the two suits involve the same cause of action; (2) the

two suits involve the same parties; and (3) there was a final judgment on the merits

in the first suit. Golden v. Barenborg, 53 F.3d 866, 869 (7th Cir. 1995).

                                           4
       4. Analysis

       The first two elements of claim preclusion are readily satisfied. In both this

case and his prior case, Thompson has sued Dr. Forbes, satisfying the requirement

that the parties be the same. Thompson is also suing Dr. Forbes for the same alleged

misconduct on September 8, 2015: mocking him, using a racial slur, accusing him of

faking his mental illness, and stabbing his thumb with a pen. United States ex rel.

Conner v. Mahajan, 877 F.3d 264, 271–72 (7th Cir. 2017) (internal citations omitted)

(“Two causes of action are identical if each claim is supported by the same factual

allegations . . . .”).

       The remaining requirement is that the first case resulted in a final judgment

on the merits. As noted above, Dr. Forbes moved for summary judgment in the

previous case because Thompson failed to exhaust his administrative remedies as

required by the PLRA. The court granted Dr. Forbes’s motion, finding that

“Thompson’s window to pursue his administrative remedies has already closed and

exhaustion is impossible.” (Case No. 17-CV-106, ECF No. 33 at 5.)

       Ordinarily, dismissals for failure to exhaust are without prejudice, see Ford v.

Johnson, 362 F.3d 495, 401 (7th Cir. 2004), and dismissals without prejudice are

generally not considered final, see Mostly Memories, Inc. v. For Your Ease Only, Inc.,

526 F.3d 1093, 1097 (7th Cir. 2008). However, dismissals for failure to exhaust

administrative remedies will bar refiling of the suit if an inmate cannot cure that

deficiency because it is too late to exhaust. Phillips v. Walker, 443 Fed. Appx. 213,



                                           5
215 (7th Cir. 2011) (citing Ford, 362 F.3d at 401; Walker v. Thompson, 288 F.3d 1005,

1009 (7th Cir. 2002)).

      For example, in Duhart v. United States Postal Service, No. 17 C 8545, 2018

WL 3303264, *1 (N.D. Ill. Jul. 5, 2018), the plaintiff sued his previous employer, the

United States Postal Service, after being fired. Finding that Duhart failed to exhaust

his administrative remedies before filing his lawsuit and that his failure was

incurable, the court dismissed his lawsuit. Id. When Duhart filed another lawsuit

against the Postal Service about his termination, the court found that the suit was

barred by the doctrine of claim preclusion. Id. at *2–*3.

      As here, the identity of the parties in Duhart and the facts underlying the two

suits were the same. Duhart, 2018 WL 3303264 at *2. Duhart’s previous case had

been dismissed for failure to exhaust administrative remedies, and that court found

he no longer had the ability to exhaust. Id. at *3. Based on the prior court’s finding,

the Duhart court found that the dismissal for failure to exhaust without the ability

to cure constituted a decision on the merits. Id. (citing Kratville v. Runyon, 90 F.3d

195, 198 (7th Cir. 1996) (“A decision by a federal court that a statute of limitations or

an administrative deadline bars an action is a decision on the merits for purposes of

claim preclusion.”)). As such, claim preclusion barred Duhart from pursuing his

claims in the new lawsuit. Id. at *3.

      Because Thompson’s previous lawsuit, like Duhart’s, was dismissed for failure

to exhaust administrative remedies, and because the court found that he had no way

to exhaust, the prior dismissal in 17-CV-106 constituted a decision on the merits.

                                           6
That satisfies the final requirement for claim preclusion. The court will grant the

defendant’s motion and dismiss the case with prejudice.

      5. Conclusion

      NOW, THEREFORE, IT IS HEREBY ORDERED that the defendant’s

motion for judgment on the pleadings (ECF No. 23) is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED with prejudice.

The Clerk of Court is directed to enter judgment accordingly.

      Dated in Milwaukee, Wisconsin, this 14th day of February, 2020.




                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                         7
